        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

       DESMOND MARROW,                    )
                                          )
                   Plaintiff,             )
                                          )
       v.                                 )
                                          )
       HENRY COUNTY, DAVID ROSE,          )
       MATT DONALDSON, ROBERT             )            CIVIL ACTION FILE NO.
       KEITH MCBRAYER, MARK               )            1:18-cv-04436-JPB
       AMERMAN, MICHAEL IRELAND,          )
       CHERI HOBSON-MATTHEWS and          )
       JUNE WOOD, in their Individual and )
       Official Capacities,               )
                                          )
                   Defendants.            )
                                          )

     PLAINTIFF’S BRIEF IN OPPOSITION TO ROSE AND DONALDSON’S
                  MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION

       Plaintiff Desmond Marrow commenced the above-captioned civil action

arising out of the use of excessive force during his arrest by Henry County Police

Officers David Rose and Matt Donaldson, who unlawfully took Marrow to the

ground by slamming his body into the rear tailgate of his pickup truck and then

slammed him to the ground, following which Rose used deadly force to choke

Marrow until he was unconscious. Critically, this force was used after Marrow
          Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 2 of 28




had been arrested and fully restrained in handcuffs, compliant, and not

physically resisting or posing any risk of harm.

      Simply put, the gratuitous force used by the officers in this case was

grossly disproportionate and far exceeds a de minimis “push or shove” during a

lawful arrest, which force the Eleventh Circuit has consistently and repeatedly

held violates the Fourth Amendment. Because every reasonable officer would

have known that the challenged use of force was excessive and would violate

Marrow’s rights, the law was clearly established and qualified immunity is

inappropriate. Moreover, because the officers’ intentional and unjustified

conduct in this case evidences actual malice and an actual intent to cause harm,

they are not entitled to official immunity under state law. As such, summary

judgment is inappropriate as to the claims against Rose and Donaldson. 1

II.   SUMMARY OF MATERIAL FACTS

      Rose and Donaldson were dispatched to the Target parking lot at

approximately 10:45 a.m. on Saturday, December 2, 2017 in response to an

incident on Jonesboro Road wherein two white male occupants in a dark sedan

threw a drink on Marrow’s vehicle and called him racial slurs. 2 When the officers



      1   Plaintiff hereby abandons his remaining claims against the other named defendants.
      2   Marrow Depo. 108:9 to 123:1, 130:23 to 131:3; Donaldson Depo. 62:24 to 64:2.

                                              -2-
           Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 3 of 28




first arrived at the scene, Marrow was admittedly still upset from the incident

and was thus speaking loudly and cursing while explaining to the officers what

just occurred. 3 However, as confirmed by Rose’s dash camera video, Marrow

was not physically aggressive or threatening toward the officers or any other

person, and in any event, he calmed down shortly after the officers arrived. 4

       Marrow does not dispute that the officers received initial witness reports

accusing him of having a weapon and of being the aggressor in the Jonesboro

Road incident. However, the officers eliminated any potential safety concerns

which may have arisen. Shortly after arriving at the scene, Rose patted Marrow

down and searched him for weapons without resistance or verbal protest;

Marrow also voluntarily consented to Donaldson’s request to search his vehicle

for weapons. 5 No weapons were found on Marrow’s person or inside his

vehicle. 6 As confirmed by Donaldson and dash cam footage, Marrow was not in

any manner threatening and instead fully cooperated with the officers. 7 Thus, the

officers allowed Marrow to remain at his vehicle alone, entirely unrestrained and




       3Id.
       4Dash Cam at 01:47 to 25:55; Donaldson Depo. 64:19 to 65:3.
      5 Donaldson Depo. 102:9-16, 126:3-7, 143:1-17, 157:6-7.
      6 Doc. 60-4, Incident Report, p. 2 (“I then did a pat down on Marrow to check him for any

weapons but did not locate any weapons.”).
      7 Donaldson Depo. 56:4-20, 143:10-17; Dash Cam at 03:03.



                                             -3-
          Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 4 of 28




unhandcuffed, during their entire 25-minute investigation. 8 While unhandcuffed,

Marrow did not threaten harm against the officers or any other person at the

scene, including witnesses who accused him of misconduct in the Jonesboro

Road incident, nor did he attempt to escape or flee. 9

      When discussing Marrow’s charges before approaching him for arrest, the

officers discussed only three charges — reckless driving, terroristic threats, and

aggressive driving — each of which are misdemeanors based solely on the

Jonesboro Road incident, not any dangerous conduct exhibited by Marrow at the

scene. During this discussion, Donaldson verbally acknowledged that Marrow

did not have any weapons. 10 When the officers approached Marrow for arrest,

although he asked why he was being arrested, he did not threaten harm, and did

not physically resist or attempt to flee. 11 Marrow submitted to the officers’

authority, turned around and placed his arms behind his back as ordered, and




      8 Dash Cam at 01:47 to 25:55.
      9 Id.; Donaldson Depo. 102:9-16.
      10 Dash Cam at 22:05 to 25:10, 24:17 (acknowledging that “nobody has any guns”).
      11 Marrow Depo. 167:6-15.



                                            -4-
            Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 5 of 28




was handcuffed within 15 seconds without incident. 12 Dash camera audio

contains no evidence of any physical struggle during handcuffing. 13

       After he was arrested and fully restrained in handcuffs, Marrow continued

to comply with commands and walked to the passenger’s side, faced his vehicle,

and spread his feet as ordered. 14 Donaldson confirmed that at this point, Marrow

was “standing there quietly” facing the passenger’s side of his vehicle with his

back to two officers standing directly behind him. 15 Nevertheless, less than 10

seconds after first ordering Marrow to the passenger’s side, Donaldson forcefully

kicked Marrow’s right foot out to the right, 16 and then attempted to take Marrow

to the ground on the passenger’s side; Donaldson picked up Marrow’s right foot

thereby leaving Marrow to balance on only one leg, which leg Rose began

kicking. 17 In response, Marrow stated “man, come on with all of that, bruh,” and

asked a bystander if he was recording what was occurring. 18



       12  Dash Camera at 25:55 (first command to turn around and place hands behind back) to
26:11 (officers locking plaintiff’s handcuffs); Marrow Depo. 167:6 to 168:18; Donaldson Depo.
98:19-25.
        13 Id.
        14 Dash Cam at 26:27; Donaldson Depo. 96:3-13, 150:18 to 152:1; Marrow Aff. ¶¶ 9-12).
        15 Id.
        16 Marrow Aff. ¶¶ 13-15; Dash Cam at 26:27 (command to passenger’s side), 26:36

(“come on with all of that, bruh!”).
        17 According to Donaldson, he “began to slide [Marrow’s right] foot outward” on the

passenger’s side. Donaldson Depo. 96:20 to 97:16, 160:20 to 162:2, 165:7-14.
        18 Marrow Aff. ¶ 15; Dash Cam at 26:36.



                                            -5-
            Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 6 of 28




       Critically, at no point had either officer ordered Marrow to get on the

ground. 19 They nevertheless continued using significant force to get him on the

ground. The two officers picked Marrow up and slammed his body into the

closed rear tailgate door of his truck, following which Donaldson attempted to

separate Marrow’s feet while they were hanging off the tailgate, and then picked

up Marrow’s right leg, swooped it up to his shoulders, and kicked out Marrow’s

left leg. 20 While doing so, Rose was actively pulling down on Marrow’s upper

body in the opposite direction, which necessarily caused his body to flip upside

down and forced his head and left shoulder to slam into the ground. 21

Approximately thirty (30) seconds elapsed after the officers’ first attempt to take

Marrow to the ground on the passengers’ side before Marrow is heard crying in

pain after having his head slammed into the ground near the rear of his vehicle. 22

       Once Marrow was on the ground, he remained securely handcuffed, was

visibly in significant pain, was not resisting arrest or attempting to flee, and was

surrounded by three officers – Donaldson who kneeled down and positioned


       19  Dash Cam at 26:36 to 27:08; Witness Video at 00:00 to 00:15; Marrow Aff. ¶ 16.
       20  Witness Video at 00:04, 00:09; Donaldson Depo. 166:17-25, 167:9-22; Marrow Depo.
176:2 to 179:24.
        21 Witness Video at 00:12; Marrow Depo. 176:2-6, 177:3 to 179:24.
        22 Dash Cam at 26:36 (“come on with all of that, bruh!”) to 27:08 (plaintiff moans “oh my

god”); Witness Video at 00:15 (plaintiff moans “oh my god” once on the ground at rear of
vehicle).

                                              -6-
           Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 7 of 28




himself in between plaintiff’s legs, Rose who bent down behind Marrow’s right

shoulder, and Sgt. Ingram who was standing directly above plaintiff near his

head. 23 While lying on the ground, Marrow lifted his head slightly and made one

statement in verbal protest to being slammed on his head. 24 As confirmed by

Donaldson, Marrow did not do so aggressively against him or Rose. 25

      In response to Marrow’s first and only non-aggressive verbal protest while

handcuffed and surrounded by three officers on the ground, Rose immediately

gripped the front of Marrow’s throat and, using his body weight, pressed down

with such significant force that it immediately prevented Marrow from

breathing. 26 Despite Marrow’s repeated pleas that he could not breathe, Rose

continued pressing down on his throat with such significant force that Marrow

lost consciousness within 6-8 seconds, at which point Rose released his grip from

his throat. 27 Marrow remained unconscious for approximately thirty (30)

seconds. 28 After regaining consciousness, Marrow was placed inside a patrol

vehicle, at which point Rose bragged to Donaldson, “hell yeah, I choked that

motherfucker,” and stated he would not include his intentional choking of

      23 Witness Video at 00:14; Marrow Depo. 178:3-9, 179:14-2.
      24 Witness Video at 00:30.
      25 Donaldson Depo. 82:1-4.
      26 Witness Video at 00:30; Marrow Depo. 186:12 to 188:2, 187:21 to 188:2.
      27 Witness Video at 00:30 to 00:38; Marrow Depo. 187:21 to 188:2.
      28 Witness Video at 00:38 to End.



                                             -7-
            Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 8 of 28




Marrow in his report. Following Marrow’s arrest, Rose swore out warrants

charging Marrow with the three misdemeanor offenses he was initially arrested

for, as well as a felony obstruction charge which came with a $10,000 bond. 29

       Following an IA investigation several months later, the County rejected

Rose’s claim that he accidentally gripped and choked Marrow until he was

unconscious as indicated in his incident report, and terminated Rose as a result.

Following his termination, Rose was indicted on multiple charges for which he

presently awaits trial, including simple battery for “grabbing [Marrow] by the

neck, applying pressure and choking him,” and for making false a statement in

his incident report for “mischaracterizing why and how he grabbed and applied

pressure to Desmond Marrow’s neck.” 30

III.   ARGUMENT AND CITATION TO AUTHORITY

   A. ROSE AND DONALDSON ARE NOT ENTITLED TO QUALIFIED IMMUNITY FOR
      USING EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AMENDMENT.

       When evaluating qualified immunity, “[a]s a ‘threshold question,’ a court

must ask, ‘[t]aken in the light most favorable to the party asserting the injury, do

the facts alleged show the officer's conduct violated a constitutional right?’” 31


       29
           Doc. 60-11, pp. 6-7.
       30  Rose Indictment.
        31 Artiga v. Garcia, 316 F. App'x 847, 850 (11th Cir. 2008) (qualified immunity denied to

officer who punched suspect and slammed his face into vehicle windshield).

                                              -8-
           Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 9 of 28




Thus, the court “cannot simply accept the officer's subjective version of events,

but rather must reconstruct the event in the light most favorable to the non-

moving party and determine whether the officer's use of force was excessive

under those circumstances.” 32 “If a constitutional right would have been violated

under the plaintiff's version of the facts, the court must then determine ‘whether

the right was clearly established.’” 33

      To show that the law was clearly-established, Marrow must identify

specific case law from the United States Supreme Court, the Eleventh Circuit, or

the Georgia Supreme Court which “ha[s] been earlier developed in such a

concrete and factually defined context to make it obvious to all reasonable

government actors, in the defendant's place, that what he is doing violates

federal law.” 34 As discussed below, based on several materially-similar cases

from this Circuit, every reasonable officer would have known that the force used

against Marrow was grossly disproportionate and would violate his rights. Even

in the absence of particularized case law, because the gratuitous force in this case

“lies so obviously at the very core of what the Fourth Amendment prohibits that




      32 Fils v. City of Aventura, 647 F.3d 1272, 1288 (11th Cir. 2011).
      33 Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).
      34 Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 926 (11th Cir. 2000).



                                                  -9-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 10 of 28




the unlawfulness of the conduct was readily apparent to the official[s],

notwithstanding the lack of caselaw,’” qualified immunity is inappropriate. 35

                 1) The officers’ use of excessive force violated the Fourth
                    Amendment.

      Although “the right to make an arrest or investigatory stop necessarily

carries with it the right to use some degree of physical coercion or threat thereof

to effect it,” under Graham v. Connor, 36 “[d]etermining whether the force used to

effect a particular seizure is ‘reasonable’ under the Fourth Amendment requires a

careful balancing of ‘the nature and quality of the intrusion on the individual's

Fourth Amendment interests' against the countervailing governmental interests

at stake.” 37 Thus, “Graham dictates unambiguously that the force used by a police

officer in carrying out an arrest must be reasonably proportionate to the need for

that force, which is measured by the severity of the crime, the danger to the

officer, and the risk of flight.” 38 Because the relevant inquiry is “whether a

reasonable officer would believe that this level of force is necessary in the

situation   at    hand,” 39     it   necessarily       follows      that   “an   over-reactive,




      35 Id.
      36 490 U.S. 386, 396 (1989).
      37 Lee v. Ferraro, 284 F.3d 1188, 1197–98 (11th Cir. 2002).
      38 Id.
      39 Id.



                                               -10-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 11 of 28




disproportionate action for the situation relative to the response of the

apprehended person” violates the Fourth Amendment. 40

       Based on the above-referenced facts, properly viewed in the light most

favorable to Marrow, it is “abundantly clear [] that [the officers] used force that

was plainly excessive, wholly unnecessary, and, indeed, grossly disproportionate

under Graham.” 41 Based on the totality of circumstances known to the officers at

the time they restrained Marrow in handcuffs and at every point thereafter, no

reasonable officer could have possibly believed that he had a weapon, that he

was actively resisting or attempting to flee, or that he posed any risk of harm.

       Contrary to defendants’ contention that Marrow “committed serious

violent felony crimes,” as confirmed by the officers’ discussions immediately

before approaching him for arrest, the only three offenses discussed were

reckless driving, aggressive driving, and terroristic threats, each of which

constitute misdemeanors. 42 Defendants also inaccurately assert that Marrow

“actively resisted” and posed an “immediate safety threat” by relying solely on

the following facts: (1) initial witness reports accusing Marrow of dangerous

       40  Stephens v. DeGiovanni, 852 F.3d 1298, 1317 (11th Cir. 2017).
       41  Lee, 284 F.3d at 1198.
        42 Dash Cam at 23:55, 24:35; O.C.G.A. § 40-6-397; O.C.G.A. § 40-6-390; O.C.G.A. § 16-11-

37(d)(1). “Nonviolent misdemeanors are ‘crime[s] of ‘minor severity’ for which less force is
generally appropriate.” United States v. Brown, 934 F.3d 1278, 1295 (11th Cir. 2019) (internal
citations omitted).

                                             -11-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 12 of 28




conduct on Jonesboro Road; (2) Donaldson’s subjective “fear[]” that Marrow

“might be concealing a weapon”; and (3) Marrow’s alleged failure to comply

with the officers’ commands to turn around and put his arms behind his back for

arrest and to thereafter refuse to spread his feet on the passenger’s side. 43

Defendants’ reliance on these facts is woefully misplaced.

       First and foremost, regardless of the “subjective motivations” of the

officers in using force, “excessive force is judged solely on an objective basis”

based on the totality of circumstances known to the officers at the time. 44 Any

initial safety concerns that Marrow might have a weapon or might otherwise

pose an “immediate safety threat” were definitively eliminated after the officers

confirmed that Marrow in fact had no weapons and observed that he was fully

cooperative and not threatening any harm. Given the absence of any legitimate

concern that Marrow posed any risk of harm or flight, and as clearly evidenced

by the officers’ decision to allow Marrow to remain unhandcuffed during their

entire 25-minute investigation, no reasonable officer could have possibly

believed that Marrow posed any risk of harm whatsoever. 45


       43Doc. 60-2, p. 6.
       44 Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008) (internal citations omitted)
(denying qualified immunity to officers for single punch to plaintiff’s stomach while he was
handcuffed and posed no risk of harm); Lee, 284 F.3d at 1193, n.2.
       45 Boynton v. City of Tallahassee, 650 Fed. Appx. 654, 660 (11th Cir. 2016) (qualified



                                             -12-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 13 of 28




       Marrow complied with the officers’ orders and submitted to arrest without

physical resistance, and was thus arrested and fully restrained in handcuffs

within 15 seconds without incident. 46 Marrow then continued complying and

walked to the passenger’s side, faced his vehicle, and spread his feet as ordered.

No reasonable officer could have believed that Marrow posed any risk of harm

on the passenger’s side – he was fully restrained, handcuffed, compliant, not

resisting, had been confirmed to have no weapons, at no point had attempted to

flee, and was physically outmatched by the two officers standing behind him.

       Nevertheless, and despite never ordering Marrow to get on the ground,

both officers attempted to take Marrow to the ground on the passenger’s side

and, over the course of the next thirty (30) seconds, picked Marrow up, slammed

his body into his rear tailgate, and then used force in a manner every reasonable

officer would have known would force Marrow’s head to slam into the ground.

Once Marrow was laying on the ground, no reasonable officer could have

believed that he posed any risk of harm – he remained fully secured in handcuffs

and was surrounded by three officers, was confirmed to have no weapons and

was not resisting arrest, threatening any harm, attempting to flee, or disobeying

immunity denied despite initial reports that plaintiff was “combative” because plaintiff calmed
down before handcuffing).
      46
         Scott v. Battle, 688 Fed. Appx. 674, 677 (11th Cir. 2017) (plaintiff was “placed in
handcuffs uneventfully, and was being held in the presence of several officers.”).

                                             -13-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 14 of 28




any lawful commands. Despite the absence of any risk of any harm whatsoever,

Rose used deadly force and choked Marrow until he was unconscious.

       Under Georgia law, deadly force is defined as “force which is intended or

likely to cause death or great bodily harm.” 47 Because the force used by Rose to

choke Marrow prevented him from breathing and indeed, caused him to lose

consciousness, it was “likely to cause death or great bodily harm” and thus

constitutes deadly force. 48 Even if Marrow’s first and only verbal protest and the

slight lifting of his head could reasonably be interpreted as authorizing the use of

some force, no reasonable officer could have possibly believed that it posed an

immediate threat of serious bodily injury or death to authorize the use of deadly

force. “An officer may not use force disproportionate to the amount required to

secure a suspect, and, generally, greater force is not reasonable when the officer

did not encounter any danger or physical resistance that required him to escalate

his use of force to effectuate arrest.” 49 Because Rose encountered no danger

necessitating the use of escalated, deadly force, Rose’s choking of Marrow was

grossly disproportionate and violated the Fourth Amendment.


       47 O.C.G.A. § 16-3-21(a).
       48 O.C.G.A. § 16-3-21(a); see also O.C.G.A. § 17-4-20(b); Whitley v. State, 307 Ga. App. 553,
555 (2011) (“[t]he use of hands to choke a victim” constitutes deadly force); Hall v. State, 292 Ga.
App. 544, 546 (2008) (same).
       49 Hall v. McGhee, 762 Fed. Appx. 837, 843 (11th Cir. 2019).



                                               -14-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 15 of 28




       “As [the Eleventh Circuit] ha[s] held on numerous occasions, the

gratuitous use of force when a criminal suspect is restrained and not resisting

arrest constitutes excessive force,” not de minimis force. 50 There is ample authority

from this Circuit clearly establishing that the use of any force, much less

significant physical and deadly force, on a fully restrained, handcuffed,

compliant, non-resisting suspect like Marrow, violates the Fourth Amendment.

       For example, in Vinyard v. Wilson, 311 F.3d 1340, 1348 (11th Cir. 2002), the

Eleventh Circuit held that every reasonable officer would have known that

forcibly grabbing the plaintiff’s arm and pepper-spraying her in response to

yelling and cursing at the officer while seated in the back of his patrol car, was

disproportionate and excessive force. Notably, as a result of the officer’s use of

excessive force in Vinyard, the plaintiff only sustained a bruise on her arm from

being forcibly grabbed, and other than experiencing temporary pain and

discomfort, had no visible physical injury from being pepper-sprayed. As

explained by the court, using pepper spray is “designed to disable a suspect

without causing permanent physical injury,” and given its limited intrusiveness,

“is a very reasonable alternative to escalating a physical struggle with an


       50  Runge v. Snow, 514 Fed. Appx. 891, 893 (11th Cir. 2013) (emphasis added); Hadley v.
Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008) (“Our cases hold that gratuitous use of force when
a criminal suspect is not resisting arrest constitutes excessive force.”).

                                              -15-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 16 of 28




arrestee.” 51 Nevertheless, and despite minimal injury, the court held that the

officer’s use of minimally-intrusive pepper spray against the plaintiff, while she

was handcuffed and posing no risk of harm, was not only disproportionate and

excessive, but was “so far beyond the hazy border between excessive and

acceptable force that every objectively reasonable officer had to know he was

violating the Constitution even without caselaw on point.” 52

       In the instant case, the officers used significant physical force which is far

more intrusive than pepper spray and, as a result, Marrow suffered far more

significant injury – he lost consciousness, lost a crowned tooth, sustained

multiple contusions and abrasions on his left knee, left shoulder, and back, and

was bleeding from the left side of his face underneath his eye, knees, shoulder, as

well as in the left side of his mouth. 53 Indeed, given the severity of Marrow’s

injuries, the jail nurse refused to accept him into custody until Marrow received

medical treatment at a hospital; Marrow was thereafter evaluated at the hospital

and diagnosed with a closed head injury, an acute cervical myofascial strain,

lumbar and left shoulder strains, and multiple abrasions. 54 Marrow’s injuries


       51  Vinyard v. Wilson, 311 F.3d 1340, 1348 (11th Cir. 2002).
       52  Id. at 1355 (alterations omitted).
        53 Marrow Depo. 192:21 to 194:23, 213:7 to 215:17.
        54 Doc. 60-11, p. 4; Doc. 60-9, pp. 3-6; Doc. 60-4, p. 3; Marrow Depo. 192:21-194:23; Doc.

60-9, Piedmont Records, pp. 3, 6.

                                                -16-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 17 of 28




caused him significant physical pain, as well as significant mental distress,

humiliation, and emotional injury as a result of being assaulted in a busy public

shopping center parking lot during the Christmas shopping season. 55 These

injuries are far from de minimis. 56

       Even assuming that Marrow did not suffer serious, permanent injury, and

contrary to defendants’ contentions otherwise, a plaintiff “who is gratuitously

beaten by [officers] does not lose his ability to pursue an excessive force claim

merely because he has the good fortune to escape without serious injury.” 57 This

is because the “core judicial inquiry” in an excessive force case is “on the nature

of the force applied, rather than the extent of injury inflicted.” 58 “To conclude . . .

that the absence of some arbitrary quantity of injury requires automatic dismissal

of an excessive force claim improperly bypasses [the] core [judicial] inquiry,




       55  Marrow Depo. 178:3-9, 211:17 to 212:10, 234:13-25.
       56Hasemeier   v. Shepard, 252 F. App'x 282, 284–85 (11th Cir. 2007) (unconsciousness, cuts
and bruises, and a broken dental bridge broken are not de minimis even if “medical records do
not mention these injuries”); Hudson v. McMillian, 503 U.S. 1 (1992) (bruises, swelling, loosened
teeth, and cracked dental plate are not de minimis); Saunders v. Duke, 766 F.3d 1262, 1270 (11th
Cir. 2014) (“lacerations, injuries to his teeth and jaw, damage to his left eardrum, and emotional
distress” are “significant” and “not de minimis”); Williams v. Rickman, 759 F. App'x 849, 853 (11th
Cir. 2019) (high blood pressure, constant headaches, and paranoia are not de minimis).
        57 Saunders, 766 F.3d at 1270.
        58 Stallworth v. Tyson, 578 F. App'x 948, 953 (11th Cir. 2014) (“Although the extent of

injury is a relevant factor in determining whether the use of force could plausibly have been
thought necessary under the circumstances and may be an indication of the amount of force
applied, it is not solely determinative.”).

                                               -17-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 18 of 28




which is the nature of the force.” 59 Simply put, “[t]he principle of de minimis force

has never been used to immunize officers who use excessive and gratuitous force

after a suspect has been subdued, is not resisting, and poses no threat.” 60 In fact,

“a plaintiff claiming excessive force under the Fourth Amendment can seek

nominal damages if he does not have compensable injuries.” 61

       For example, in Slicker, the plaintiff was kicked in the ribs and beaten in

the head by officers while he was fully restrained, handcuffed, and not resisting,

which caused the plaintiff to be knocked unconscious and sustain two knots on

his head (which injuries were not reflected on medical records). 62 In Runge v.

Snow, an officer intentionally led the plaintiff’s head into a door while he was

fully restrained, handcuffed, and not resisting, which caused the plaintiff to

sustain a bruise and contusions to the face and chest, in addition to psychological

and mental distress. Regardless of the extent of the plaintiffs’ injuries in Slicker

and Runge, as was the case in Vinyard, because gratuitous force was used after

the plaintiffs were fully restrained, handcuffed, and not resisting arrest, the

Eleventh Circuit held that the force used by the officers in both cases was

       59  Saunders, 766 F.3d at 1270 (internal citations and quotation marks omitted).
       60  Hall, 762 Fed. Appx. at 843 (internal citations and quotation marks omitted).
        61 Saunders, 766 F.3d at 1270 (internal citation omitted).
        62 Slicker v. Jackson, 215 F.3d 1225, 1231 (11th Cir. 2000) (“From this evidence, a jury could

have awarded Slicker compensatory damages for pain and suffering without proof of medical
bills, missed work, or lost income.”).

                                                -18-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 19 of 28




excessive, not de minimis force, and thus violated the Fourth Amendment and

clearly established law. 63 The same is true in this case.

            2) The officers’ use of excessive force violated clearly established law.

       Because it was clearly established in December 2017 such that every

reasonable officer would have known that the gratuitous force used by Rose and

Donaldson in this case was unlawful and would violate Marrow’s Fourth

Amendment rights, qualified immunity is inappropriate. First and foremost, as

discussed above, slamming a suspect into the tailgate of his vehicle, forcing his

head to slam into the ground, and using deadly force to choke him while he is

fully restrained, handcuffed, compliant, not resisting arrest, and posing no risk of

harm whatsoever, is grossly disproportionate and “lies so obviously at the very

core of what the [Fourth Amendment] prohibits that the unlawfulness of the

conduct was readily apparent to the official, notwithstanding the lack of case

law.” 64 Qualified immunity is thus inappropriate on this basis alone.

       Moreover, the Eleventh Circuit’s May 2017 decision in Scott v. Battle, 688

Fed. Appx. 674, 677 (11th Cir. 2017), wherein qualified immunity was denied to

       63Runge v. Snow, 514 Fed. Appx. 891, 893 (11th Cir. 2013).
       64Hall, 762 Fed. Appx. at 843 (11th Cir. 2019); Boynton, 650 Fed. Appx. at 660 (using taser
against handcuffed suspect who “tensed” his body was “disproportionate to any threat
Boynton posed” and violated Fourth Amendment); Adams v. Sheriff of Palm Beach Cty., Fla., 658
F. App'x 557, 564 (11th Cir. 2016) (“[T]he law was clearly established that the use of deadly force
against an unarmed, non-threatening, and non-fleeing individual is unconstitutional.”).

                                               -19-
        Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 20 of 28




an officer who “took [the plaintiff] to the ground” and “slammed” her into the

pavement while she was fully restrained, handcuffed, compliant, not resisting

arrest, is directly on point and is a “materially similar case [that has] already

decided that what the police officer was doing was unlawful.” 65 The plaintiff in

Scott was initially believed to possess a weapon which she reportedly used to

commit an aggravated assault, a serious offense. However, dispatch “informed

the officers that Scott had discarded her weapon.” Although Scott verbally

protested being handcuffed, she “was complying with the officers’ orders when

handcuffed, and after being handcuffed was under the control of the physically

stronger [officer], 66 no longer posing any potential danger, surrounded by police,

not attempting to flee, and not actively resisting when [the single officer] picked

her up off the ground and slammed her onto the pavement.” 67

       As in the instant case, the officer in Scott claimed that he was authorized to

take Scott to the ground after she was handcuffed because she “actively resisted”

by “jerking” her handcuffed arm away from him, and also verbally protested

handcuffing. The court rejected these arguments, explaining that “[a] ‘minor

transgression’ after an arrestee is subdued in handcuffs is not a blank check for

       65  Lee, 284 F.3d at 1193.
       66
           Marrow was physically outmatched by the two officers, as evidenced by their ability
to pick Marrow up and slam him into his tailgate.
        67 Scott v. Battle, 688 Fed. Appx. 674, 678 (11th Cir. 2017).



                                            -20-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 21 of 28




the use of force.” 68 Thus, Scott’s “minor transgressions” after she was handcuffed

— her “verbal protestations (which, she testified, included no threats or

suggestions that she might flee or attempt to harm the officers) and her pained

reaction, the ‘jerking’ of her handcuffed arm, did not warrant such a

disproportionate use of force,” i.e., slamming Scott to the ground. 69 Moreover,

relying on its prior decisions in Priester, Slicker, and Lee, the court held that “no

objectively reasonable officer in [the officer’s] position could have thought that

slamming a physically outmatched, handcuffed, secured suspect—who was

surrounded by multiple officers, not resisting arrest, and making no attempt to

flee—was a constitutionally permissible use of force.” 70

      At best, defendants’ contentions as to Marrow’s alleged “active resistance”

after he was fully restrained in handcuffs amount to nothing more than “minor

transgressions” which are materially similar to that at issue in Scott, and which

the Eleventh Circuit held does not authorize the significant force used by the

officers in this case. Based on Scott, as well as the three Eleventh Circuit decisions

relied on therein, every reasonable officer would have known that slamming a

fully restrained, handcuffed, non-resisting and fully compliant suspect into his


      68 Id. at 678.
      69 Id. at 677.
      70
         Id. at 679 (emphasis added).

                                        -21-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 22 of 28




vehicle and into the ground in response to any such “minor transgression”

constitutes an unlawful and disproportionate use of excessive force. Likewise,

based on Salvato v. Miley, 790 F.3d 1286, 1294 (11th Cir. 2015), every reasonable

officer would have known that using escalated deadly force was unlawful under

the circumstances. Thus, the law was clearly established and qualified immunity

is inappropriate.

      Contrary to defendants’ contentions otherwise, Buckley v. Haddock, 292 F.

App'x 791, 792 (11th Cir. 2008) is entirely inapplicable. In Buckley, the plaintiff

was a “motorist who refused to submit to lawful arrest during a traffic stop”

who, after being handcuffed, repeatedly disobeyed the officer’s orders to get off

the ground and into the patrol vehicle for transport to the jail, and instead

remained seated next to “an active highway at night.” Thus, Buckley was not a

case “where a compliant arrestee was abused for no good reason,” as there was

“a legitimate interest to be advanced by putting Plaintiff in the patrol car,” away

from the dangers posed on the “active highway.” 71 In contrast, Marrow was

compliant with the officers’ commands at every juncture, both before and after

he was handcuffed, and posed no risk of harm. To the extent defendants claim

that the officers “faced danger from other vehicles” in the parking lot, said claim

      71   Buckley v. Haddock, 292 F. App'x 791, 796 (11th Cir. 2008).

                                                 -22-
          Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 23 of 28




is specious and should be disregarded as such. Had any such danger actually

existed, a reasonable officer, like the officer in Buckley, necessarily would have

secured Marrow inside a patrol vehicle to eliminate any such potential danger in

the parking lot, rather than order him to remain in the same allegedly dangerous

parking lot. There existed no legitimate need to search Marrow for weapons in

the parking lot before securing him in the vehicle — he had already been

searched and confirmed to have no weapons. Simply put, Marrow, a compliant

arrestee, was subjected to significant, gratuitous force for no good reason. 72

    B. ROSE AND DONALDSON ARE NOT ENTITLED TO OFFICIAL IMMUNITY FOR
       ASSAULT AND BATTERY UNDER STATE LAW.

         “Georgia law authorizes an arresting officer to use no more force than is

reasonably necessary under the circumstances to effect the arrest.” 73 Thus, if an

officer “use[s] more force than is reasonably necessary,” he commits an

intentional assault and battery. 74 As discussed above, the gratuitous force used

against Marrow was grossly disproportionate and far exceeds what was

“reasonably necessary” to apprehend and arrest him. Indeed, no force was

necessary to apprehend and arrest him. Thus, there exists ample evidence from


         72 Id. at 792.
         73 Byrd v. Cavenaugh, 269 Ga. App. 612, 615 (2004); O.C.G.A. § 17-4-20(b).
         74 Smith v. Holeman, 212 Ga. App. 158, 160 (1994); O.C.G.A. § 16-5-20(a); O.C.G.A. § 16-5-

23(a).

                                               -23-
         Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 24 of 28




which “a jury could conclude that [the officers’] conduct toward plaintiff was not

justified and that [the officers’] conduct placed plaintiff in fear of an illegal,

unauthorized physical contact,” thereby committing an assault. 75 “A jury could

further conclude that [the officers] carried out the illegal contact and in doing so

committed a battery upon plaintiff.” 76

       In the context of official immunity, “[a]ctual malice’ means an intent to act

contrary to law,” and the phrase “’actual intent to cause injury’ -- for purposes of

Georgia’s official immunity doctrine -- means ‘an actual intent to cause harm to

the plaintiff.” 77 By committing the intentional torts of assault and battery, the

officers acted “intentionally and without justification,” and thus “acted solely

with the tortious ‘actual intent to cause injury’” which is in and of itself sufficient

to overcome official immunity. 78




       75   Gardner v. Rogers, 224 Ga. App. 165, 169 (1996).
       76   Id.
         77 Croland v. City of Atlanta, 782 F. App'x 753, 759 (11th Cir. 2019); DeKalb County v. Bailey,

319 Ga. App. 278, 283 (2012) (official immunity denied); Merrow v. Hawkins, 266 Ga. 390, 391
(1996).
         78 Gardner, 224 Ga. App. at 169; Porter v. Massarelli, 303 Ga. App. 91, 96 (2010) (denying

official immunity for assault and battery); Hammond v. Gordon Cty., 316 F. Supp. 2d 1262, 1294
(N.D. Ga. 2002) (denying official immunity); DeKalb County v. Bailey, 319 Ga. App. 278, 283
(2012) (denying official immunity); Bateast v. Dekalb County, 258 Ga. App. 131, 132 (2002);
Dyksma v. Pierson, 763 Fed. Appx. 909 (11th Cir. 2019) (affirming district court’s analysis and
conclusions in 2018 WL 3430684 (M.D. Ga., 2018)) (denying official immunity for intentionally
pressing suspect’s neck to the ground “after he should have been able to see that Nicholas was
handcuffed, incapacitated, and not resisting”).

                                                 -24-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 25 of 28




      In addition, actual malice is evidenced by Rose’s decision to continue

pressing down on Marrow’s neck until he was unconscious, despite his repeated

pleas that he could not breathe, his subsequent statements bragging to

Donaldson about intentionally “chok[ing] that motherfucker,” and his attempt to

cover-up his intentional conduct by characterizing it as accidental in his incident

report. A jury could thus reasonably infer that Rose intentionally choked Marrow

with actual malice and actual intent to cause him harm. Despite knowledge that

choking a suspect constitutes deadly force prohibited by policy, and despite

being in a position to stop Rose from choking and causing harm to Marrow,

Donaldson made no effort to stop Rose, nor did he report Rose’s conduct or

statement   to   his   superiors.   Moreover,   given   Donaldson’s    undisputed

acknowledgement that Marrow had no weapons thereby eliminating any need to

search him for any such weapons, a jury could reasonably infer that Donaldson

acted with actual malice and with actual intent to cause harm when he

nevertheless slammed Marrow into the rear tailgate and into the ground, which

Donaldson now asserts he needed to do in order to search Marrow for weapons.

   C. PUNITIVE DAMAGES ARE AUTHORIZED UNDER STATE AND FEDERAL LAW.

      Punitive damages are authorized under state law if there is evidence of

“willful misconduct, malice, fraud, wantonness, oppression, or that entire want

                                       -25-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 26 of 28




of care which would raise the presumption of a conscious indifference to

consequences.” 79 Similarly, punitive damages are authorized under § 1983 if “the

defendant’s conduct is shown to be motivated by evil motive or intent, or when

it involves reckless or callous indifference to the federally protected rights of

others.” 80 As discussed above, there exists ample evidence authorizing punitive

damages in this case.

IV.   CONCLUSION

      For the reasons set forth above, plaintiff respectfully prays that defendants’

motion for summary judgment be denied with regard to the federal excessive

force and state law assault and battery claims addressed by defendants therein;

and that he have such other and further relief as this Court deems just and

proper in the circumstances.

      The undersigned, in accord with L.R. 7.1 and 5.1(C) hereby certifies that

the type font used herein is 13-Point Book Antigua font.

      This 23rd day of December, 2019.

                                                       /s/ Dianna J. Lee
                                                       Dianna J. Lee
                                                       Georgia Bar No. 163391
                                                       L. Chris Stewart
                                                       Georgia Bar No. 142289

      79   Adams v. Carlisle, 278 Ga. App. 777, 793 (2006).
      80   Smith v. Wade, 461 U.S. 30, 56 (1983).

                                                -26-
      Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 27 of 28




STEWART TRIAL ATTORNEYS
55 Ivan Allen Jr. Blvd.
Suite 700
Atlanta, Georgia
(855) 222-1619 (Stewart)
(404) 328-7596 (Lee)
cstewart@stewarttrial.com
dlee@stewarttrial.com

                                          /s/ Andrea Boyd
                                          Andrea Boyd
                                          Georgia Bar No. 180962
THE PRICE BOYD LAW FIRM
2020 Avalon Parkway #210
McDonough, Georgia 30253
(678) 782-3025




                                   -27-
       Case 1:18-cv-04436-JPB Document 71 Filed 12/23/19 Page 28 of 28




                           CERTIFICATE OF SERVICE

      This is to certify that I have this day filed a copy of the foregoing

PLAINTIFF’S BRIEF IN OPPOSITION TO ROSE AND DONALDSON’S

MOTION FOR SUMMARY JUDGMENT with the Clerk of Court using the

CM/ECF system which automatically sends a service copy via email notification

upon all counsel of record in this case.

      This 23rd day of December, 2019.

                                                  /s/ Dianna J. Lee
                                                  L. Chris Stewart
                                                  Georgia Bar No. 142289
                                                  Dianna J. Lee
                                                  Georgia Bar No. 163391
STEWART TRIAL ATTORNEYS
55 Ivan Allen Jr. Blvd.
Suite 700
Atlanta, Georgia
(855) 222-1619 (Stewart)
(404) 328-7596 (Lee)
cstewart@stewarttrial.com
dlee@stewarttrial.com




                                           -28-
